Citation Nr: 1140949	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from December 2003 to December 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  The Board denied the Veteran's claim in a decision dated in April 2010.  The Veteran appealed the Board's decision to deny service connection for a nervous disorder to the Court of Appeals for Veteran's Claims (Court).  In March 2011 the parties entered into a Joint Motion for Partial Remand (JMR), which was incorporated by reference into a Court Order dated in March 2011.

Subsequent to the March 2011 Order, the Veteran submitted additional evidence, through counsel, with a waiver of regional office review thereof. 


FINDING OF FACT

Posttraumatic stress disorder (PTSD) and major depression at least as likely as not had onset during the Veteran's military service.


CONCLUSION OF LAW

PTSD and major depression were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time. 

 
  Service connection

The Veteran contends that he has a psychiatric disorder, most recently diagnosed as PTSD and depression, due to his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 13, 2010 the exceptions to the stressor verification requirement were altered.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran's service records show that he was deployed to Kuwait in support of Operation Enduring Freedom from February 2004 to December 2004.  He was a combat engineer.  On a post-deployment questionnaire dated in January 2005 the Veteran reported that he saw wounded or dead coalition personnel during his deployment and felt that he was in great danger of being killed.  During the last 2 weeks he felt down, depressed, or hopeless a lot.  He sometimes felt little interest or pleasure in doing things and had thoughts that he would be better off dead or hurting himself in some way.  A Unit Risk Reduction Certificate indicated that the Veteran expressed suicidal thoughts or actions while he was deployed.  Follow up action of combat stress/post combat counseling was required. 

In July 2005 the Veteran was referred to a day hospital program for 30 days for treatment of major depressive disorder (MDD).  According to the Veteran's intake interview while he was deployed he became depressed and anxious due to family problems and problems with his superior officers.  He was treated with medication and psychotherapy but he stopped taking his medication in January or February 2005 because he could not tolerate the side effects.  He was diagnosed with major depression vs. PTSD and was still in treatment with a military psychologist.  Since May 2005 the Veteran felt easily irritable, depressed for unknown reasons, with anhedonia, occasional death wishes, difficulty concentrating, difficulty falling asleep and staying asleep, accompanied by distressing nightmares of traumatic experiences while in the military.  He reported that he tends to avoid exposure to stimuli that remind him of his military experiences, tends to avoid being around people, and was hyper vigilant.  He was discharged with the diagnostic impression of MDD without a psychotic disorder and was prescribed medication to help with his psychiatric symptoms.  

The Veteran submitted a private medical opinion indicating that he still had PTSD and secondary MDD which started in service.  While the private psychologist listed a number of situations which contributed to the Veteran's PTSD, these included seeing injured and dead people while deployed and being in situations where he could have been killed while deployed.  The latter stressor, being consistent with the circumstances of the Veteran's service as a combat engineer in Kuwait, does not require independent corroboration.  The private psychologist opined that the Veteran's MDD was secondary to his PTSD.
 
Insofar as the evidence indicates that the Veteran's PTSD and MDD onset during his service, and, additionally, that his PTSD was in part caused by events that occurred during his service, service connection for PTSD and MDD is granted.


ORDER

Service connection for PTSD and major depression is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


